Citation Nr: 1739728	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1997 to April 2000, with a prior period of active duty training and additional reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims-file currently resides with the RO in Jackson, Mississippi.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This issue was previously before the Board.  In an August 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions (that Board decision also determined (1) that an increased 10 percent disability rating was warranted for service-connected pelvic adhesions and (2) that a temporary total disability rating for convalescence following a hysterectomy on July 8, 2008 was not warranted).  The Veteran appealed the portion of the August 2014 Board decision denying service connection for a hysterectomy to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued an order which granted a joint motion of the parties for partial remand (the Joint Motion), dated that same month; the Joint Motion and Court order vacated the Board's August 2014 decision only to the extent of the denial of service connection for a hysterectomy.  The Joint Motion indicated that the other issues in the August 2014 Board decision were not disturbed, and only the service connection issue was returned to the Board for review at that time.

The case was again before the Board in September 2015, when the Board again denied the Veteran's claim of entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions.  The Veteran again appealed the denial to the Court.  In January 2017, the Court issued a memorandum decision that vacated the September 2015 Board decision and remanded the claim of service connection for a hysterectomy on appeal for readjudication consistent with the instructions outlined in the memorandum decision.

When this matter was previously before the Board in September 2015, the appellant was represented before VA by a Veterans Service Organization.  However, she submitted a completed VA Form 21-22a in March 2017, formally appointing an attorney as her new representative before VA.  The new representative is accordingly listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for pelvic adhesions.  The record is replete with notations of pelvic pain, although no specific etiology is given.  However, she has received numerous surgical procedures to treat her pelvic pain.  In July 2008, she underwent a total hysterectomy; the treatment record notes her ovaries were left intact at that time.  Subsequent evidence and testimony indicates that a bilateral oophorectomy was performed in June 2011.

The Court's January 2017 memorandum decision found that the Board's September 2015 decision "provided an inadequate statement of reasons or bases for not returning the January 2014 [sic] examination for clarification."  The Board notes that the Court's memorandum decision refers repeatedly to a "January 2014" VA examination report, but it appears that these references are intended to refer to a pertinent January 2012 VA examination report with medical opinion.  No pertinent January 2014 VA examination report is of record, and the details of the Court's discussion are consistent with an intention to refer to the January 2012 VA examination report.

In the January 2012 VA examination report, the examiner noted the Veteran's history of adhesions and surgeries, but opined that her July 2008 hysterectomy was not to treat her pelvic adhesions.  Notably, the examiner stated the hysterectomy was an alternative to an initial recommendation of an endometrial ablation, which the Veteran declined.  The examiner noted that an endometrial ablation is not employed to treat pelvic adhesions, and that therefore it was less likely than not that the subsequent hysterectomy (as an alternate treatment) was meant to treat pelvic adhesions.  Rather, she pointed out that the Veteran had a history of condyloma planum, chronic cervicitis, and squamous metaplasia with HPV that preexisted her active service, with largely normal pap smears during service.  On that basis, she opined that the Veteran's hysterectomy was more likely to treat that preexisting condition, or menorrhagia, which was noted as the primary diagnosis in surgical notes.

The Court found that "[a]lthough the examiner's opinion relied on the fact that the appellant underwent a hysterectomy in lieu of an endometrial ablation, as the appellant correctly points out ... it is unclear why this isn't favorable evidence towards her claim."  The Court explained that the Veteran "had been diagnosed with both pelvic pain and menorrhagia, and, as noted by the examiner, endometrial ablation would not have addressed the appellant's pelvic pain.  Thus, choosing a procedure that she believed at the time would resolve both of her conditions appears consistent with the appellant's theory of service connection."

Additionally, the Court's January 2017 memorandum decision also "concludes that the Board provided an inadequate statement of reasons or bases for its treatment of the appellant's lay testimony."  The Court noted that "[t]he appellant testified that she has had several surgeries in an attempt to alleviate her pelvic pain," and that "[t]he appellant also testified that, following her hysterectomy, her pelvic pain subsided for a period of time ....  In addition, once the pain returned, the appellant underwent an oophorectomy to remove her ovaries."  The Court noted that "the Board failed to address whether this testimony was credible."  At this time, the Board notes that it currently finds no reason to doubt the credibility of the Veteran's statements in these regards.

The Court's January 2017 memorandum decision further finds that "the Board provided an inadequate statement of reasons or bases for denying service connection."  Specifically, the Court explained that "the Board is looking at the procedure as something that happened in the past, when the question is whether the appellant had the procedure in the expectation that her service-connected pelvic pain would subside.  Merely because the appellant still suffered from pelvic pain after her hysterectomy does not mean that she did not undergo the procedure to help relieve service-connected symptoms."  The Court discussed that "[t]he record reflects and the Board has noted that the appellant has suffered from pelvic pain since her time in service and has undergone several procedures in an attempt to alleviate this pain."

Significantly, the Court concluded: "it is unclear whether her hysterectomy was performed as part of her ongoing attempt to alleviate her pelvic pain."  With attention to this uncertainty, the Court directed that "[r]emand is required for the Board to provide an adequate statement of reasons or bases as to why it did not return the January 201[2] examination for clarification and for the Board to provide an adequate statement of reasons or bases for its treatment of the appellant's lay testimony and its denial of the appellant's service connection claim."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for her disability on appeal.  If the Veteran has received pertinent private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  The AOJ should forward the record (to include this remand) to a VA gynecologist (or other appropriate medical examiner) for review and a medical opinion to determine the likely cause / etiology of the Veteran's history of undergoing a hysterectomy, and in particular whether or not the Veteran's hysterectomy is related to her medical treatment for her service-connected history of pelvic adhesions.  Based on review of the record, the consulting physician should respond to the following:

(a) Please indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's history of undergoing a hysterectomy is etiologically linked to (caused or aggravated by) the Veteran's service-connected pelvic adhesions.

(b) To ensure compliance with the terms of the Court's January 2017 memorandum decision, please specifically opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the hysterectomy was performed as part of the Veteran's ongoing attempt to alleviate her pelvic pain.  The Court considered it to be "unclear whether her hysterectomy was performed as part of her ongoing attempt to alleviate her pelvic pain," and the Board must ask for this medical opinion to attempt to clarify this uncertainty.

Please discuss the prior January 2012 VA medical opinion on this point, and express agreement or disagreement with the Court's observation that "[a]lthough the examiner's opinion relied on the fact that the appellant underwent a hysterectomy in lieu of an endometrial ablation, as the appellant correctly points out ... it is unclear why this isn't favorable evidence towards her claim."  The Court explained that the Veteran "had been diagnosed with both pelvic pain and menorrhagia, and, as noted by the examiner, endometrial ablation would not have addressed the appellant's pelvic pain.  Thus, choosing a procedure that she believed at the time would resolve both of her conditions appears consistent with the appellant's theory of service connection."

Please also discuss the significance, as necessary, of the Veteran's testimony (as described by the Court) "that she has had several surgeries in an attempt to alleviate her pelvic pain," and that "following her hysterectomy, her pelvic pain subsided for a period of time ....  In addition, once the pain returned, the appellant underwent an oophorectomy to remove her ovaries."

Each opinion expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue remaining on appeal.  If the claim on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental SOC (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




